IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-72,800-01


EX PARTE RAQUEL GONZALEZ FLORES, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 114-0996-05 IN THE 114TH DISTRICT COURT

FROM SMITH COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of theft by check and
sentenced to twenty months' imprisonment. The First Court of Appeals dismissed her appeal. Flores
v. State, No. 01-09-00202-CR (Tex. App.-Houston [1st Dist.] 2009, no pet.).
	Applicant contends that she is actually innocent. After holding a live evidentiary hearing, the
trial court made findings of fact and conclusions of law and recommended that we deny relief. Based
on the trial court's findings of fact and conclusions of law and our own independent review of the
evidence in the record, we agree that Applicant has not established that she is actually innocent. The
evidence she relies on is not newly discovered or newly available. See Ex parte Brown, 205 S.W.3d
538, 545 (Tex. Crim. App. 2006) ("The term 'newly discovered evidence' refers to evidence that was
not known to the applicant at the time of trial and could not be known to him even with the exercise
of due diligence"). Accordingly, relief is denied.

Filed: November 4, 2009
Do not publish